Order entered November 10, 2014




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-14-00434-CV

                                WORK IT OUT, LLC., Appellant

                                                 V.

 FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A FANNIE MAE, Appellee

                        On Appeal from the 191st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-09125

                                             ORDER
        We DENY appellee’s October 21, 2014 motion to dismiss the appeal for want of

prosecution.

        On the Court’s own motion, we treat appellant’s November 7, 2014 response to

appellee’s motion to dismiss as a motion for an extension of time to file its brief. We GRANT

the motion and order the brief tendered to this Court by appellant on September 5, 2014 filed as

of the date of this order.

        Appellee’s brief is due thirty days from the date of this order.

                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE